The Attorney                 General of Texas
                                           November       29,   1978
JOHN   L. HILL
Attorney General

                   Honorable Reagan V. Brown                         Opinion No. H-12 6 3
                   Commissioner
                   Texas Department of Agriculture                   Re: Whether the Agricultural
                   P. 0. Box 12847                                   Protective Act, prior to the 1977
                   Austin, Texas 787R                                amendment, applied to vegeta-
                                                                     bles which were not listed in the
                                                                     Act.

                   Dear Commissioner Brown:

                           You ask whether it was the intent of the legislature to exclude from
                   section l(b) of the Agricultural Protective       Act, V.T.C.S. article 1287-3,
                   certain agricultural commodities.     You also ask if the Texas Department of
                    Agriculture can consider an action of license revocation against a commis-
                   sioned merchant when the complaint is based on a transaction involving
                   nonlisted vegetables.    We note initially that the transaction giving rise to
                   your question occurred prior to the amendment of the statute and thus our
                    response is limited to the statute as it existed prior to the 1977 amendments.
                    All references are to the pre-1977 form of the statute.

                         Section l(b) of this Act read as follows:

                               ‘Vegetables’ shall include agricultural commodities and
                               mean any and all of the following enumerated
                               commodities:     asparagus, beans (string, wax or green),
                               beets (bunched or topped), broccoli (Italian sprouting),
                               cabbage     (for    sauerkraut),   cantaloupes,   carrots
                               (bunched or clipped), cauliflower, celery (rough), corn
                               (green), cucumbers (slicing), dewberries and black-
                               berries, eggplant, endive, or escarole or chicory,
                               garlic, kale, lettuce, melons (honey ball and honey
                               dew), mustard greens, okra, onions, parsley, peaches,
                               pears, peas (fresh), peppers (sweet), potatoes, potatoes
                               (sweet), radishes, romaine, shallots, spinach, straw-
                               berries, tomatoes (fresh), turnips (bunched or topped),
                               or rutabagas, turnip greens and watermelons.

                   Since it is generally the case that the legislative intention of a statute is
                   primarily found in the language of that statute, “twlhen the Legislature gives




                                              P.   5005
Honorable Reagan V. Brown     -   Page 2   (R-12631



a specific meaning to a word or term, that definition   controls.”   Childers v. State,
202 S.W.Bd 930, 931 (Tex. Crim. App. 19471.

       The power to revoke licenses extends only to violations of the Act. Since the
Act was structured to apply only to vegetables falling within the section l(b)
definition, it is our view that a license may not be cancelled for a transaction
Involving nonlisted items since such a transaction would not constitute a violation
of the Act.

                                  SUMMARY

           The Agricultural Protective Act prior to the 1977 amend-
           ments did not apply to vegetables not listed in the Act. The
           Department    of Agriculture does not have authority to
           consider license revocation actions against commissioned
           merchants    when the complaint     is based on nonlisted
           vegetables.




                                           Attorney General of Texas

APPROVED:




Opinion Committee




                                  p.   5006